United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chelsea, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John L. DeGeneres, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0170
Issued: September 29, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 16, 2020 appellant, through counsel, filed a timely appeal from a
November 3, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish left hip osteoarthritis
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 15, 2018 appellant, then a 50-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed severe degenerative changes in his left hip as a
result of his federal employment, including walking up and down stairs and lifting. He noted that
he first became aware of his condition on April 30, 2018 and realized its relationship to his federal
employment on May 1, 2018. Appellant did not stop work.
An x-ray of the left hip dated May 11, 2018 revealed severe degenerative changes with
bone on bone articulation, subchondral cystic change, and sclerosis.
In a June 11, 2018 development letter, OWCP informed appellant of the deficiencies of his
claim. It advised him of the type of factual and medical evidence needed and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to provide the requested
information.
In a June 14, 2018 medical report, Dr. Hugh O’Flynn, a Board-certified orthopedic
surgeon, noted that appellant presented for left hip pain, which he related began on April 30, 2018
when he was walking in the office and his left hip gave out. On physical examination, he noted
significant discomfort during left hip flexion, internal rotation, and external rotation. Dr. O’Flynn
reviewed imaging studies, which he indicated showed significant femoroacetabular joint space
narrowing with osteophyte formation throughout the femoral neck and sclerotic changes
throughout the acetabulum. He diagnosed left hip osteoarthritis and noted that it was not
symptomatic until a recent work injury on April 30, 2018. Dr. O’Flynn recommended a left hip
arthroplasty.
In a June 29, 2018 letter, Dr. O’Flynn again noted appellant’s history of his left hip giving
out while he was walking in the office on April 30, 2018. He opined to a reasonable degree of
medical certainty that the diagnosis of left hip osteoarthritis was directly related to an April 30,
2018 work injury.
By decision dated July 20, 2018, OWCP denied appellant’s claim, finding that the factual
component of fact of injury had not been established. It concluded, therefore, that the requirements
had not been met to establish an injury as defined by FECA.
OWCP continued to receive medical evidence. In a July 25, 2018 letter, Dr. O’Flynn
reiterated that appellant’s left hip condition was directly related to an April 30, 2018 work injury.
He further noted that appellant would walk many miles, climb in and out of his postal vehicle, and
climb up and down stairs frequently throughout the day. Dr. O’Flynn opined that these repetitive
movements also contributed to appellant’s diagnosis.

2

On August 20, 2018 appellant requested an oral hearing before a representative of OWCP ’s
Branch of Hearings and Review, which he later amended to a request for review of the written
record.
By decision dated December 14, 2018, OWCP’s hearing representative affirmed the
July 20, 2018 decision.
On November 18, 2019 appellant, through counsel, requested reconsideration of the
December 14, 2018 decision.
In support of his request, appellant submitted an April 11, 2019 statement indicating that
he worked for the employing establishment for 19 years. Each day, he spent one hour setting up
his route, which involved pushing and pulling tubs of mail around the office and standing
continuously with frequent bending at the hips, squatting, reaching, stooping, twisting and pivoting
on his feet. Appellant alleged that he walked for six to seven hours per day, totaling five to six
miles, including up and down hills, stairs and curbs. His mail satchel weighed up to 35 pounds,
and packages weighed up to 70 pounds. Appellant asserted that he delivered 750 pieces of mail
or packages per day, and that the amount of package deliveries had substantially increased in recent
years.
On December 26, 2019 OWCP referred appellant along with a statement of accepted facts
(SOAF), a set of questions, and the medical record to Dr. Christopher Rynne, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine the nature and extent of his
alleged employment-related condition.
In his February 5, 2020 medical report, Dr. Rynne reviewed the SOAF, history of injury,
and the medical evidence of record. Appellant informed him that his symptoms began on April 30,
2018 while walking at work. Dr. Rynne indicated that appellant’s description of his job duties was
consistent with the information provided by the SOAF, and that he had previously played soccer
for many years. He noted that appellant continued working until he underwent a left total hip
replacement on January 22, 2019. Appellant remained out of work until he returned to light duty
on April 23, 2019, followed by full duty in July 2019. On examination, he found discrepancies in
hip flexion and rotation. Dr. Rynne diagnosed osteoarthritis of the left hip, and explained that
wear and tear clearly contributes to the development of degenerative arthritis, but that it alone was
rarely the major cause. He found that appellant’s history of playing soccer would have contributed
to a greater extent than his employment duties. He concluded that his condition was not directly
caused, aggravated, accelerated, or precipitated by his employment.
By decision dated February 13, 2020, OWCP modified its prior decision, finding that
appellant had established a valid medical diagnosis. However, the claim remained denied, as the
medical evidence of record was insufficient to establish causal relationship between his diagnosed
medical conditions and the accepted employment factors. It accorded the weight of the medical
evidence to Dr. Rynne.
On February 27, 2020 appellant, through counsel, requested reconsideration of OWCP’s
February 13, 2020 decision, arguing that it committed error in failing to issue a de novo decision.
By decision dated July 28, 2020, OWCP denied modification of its prior decision.
3

On August 5, 2020 appellant, through counsel, requested reconsideration of OWCP’s
July 28, 2020 decision arguing that it erred in according the weight of the evidence to Dr. Rynne’s
February 5, 2020 second opinion evaluation.
By decision dated November 3, 2020, OWCP denied modification of the July 28, 2020
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
casually related to the identified employment factors. 7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 8 The opinion of the physician must be based upon a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident. 9

3

Supra note 1.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.W., Docket No. 20-0767 (issued January 13, 2021); L.D., Docket No. 19-1301 (issued January 29, 2020); S.C.,
Docket No. 18-1242 (issued March 13, 2019).
8

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018).

4

In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition. 10
ANALYSIS
The Board finds that this case is not in posture for decision.
In his February 5, 2020 report, Dr. Rynne, serving as the second opinion examiner,
provided contradictory opinions which require clarification. He opined that wear and tear clearly
contributes to the development of degenerative arthritis. However, Dr. Rynne also concluded that
appellant’s condition was not directly caused, aggravated, accelerated or precipitated by his
employment. As his opinion is contradictory, and because appellant need only establish that the
accepted factors of employment contributed to the development of his osteoarthritis,11 OWCP was
required to seek clarification from Dr. Rynne. As it undertook development of the evidence by
referring appellant to Dr. Rynne, it had the duty to secure an appropriate report based on an
accurate factual and medical background and which is internally consistent. 12
Accordingly, this case will be remanded to OWCP for further development of the medical
evidence. On remand OWCP shall refer appellant along with an updated SOAF, a complete
medical record, and a list of specific questions to Dr. Rynne, and instruct him to clarify his opinion
as to whether the accepted work factors contributed to a newly diagnosed condition or caused an
aggravation of a preexisting condition. Alternatively, if he is unavailable or unwilling to provide
a supplemental opinion, OWCP shall refer appellant to a new second opinion physician. After this
and other such further development as deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
D.W., Docket No. 20-0674 (issued September 29, 2020); V.W., Docket No. 19-1537 (issued May 13, 2020); N.C.,
Docket No. 19-1191 (issued December 19, 2019); R.D., Docket No. 18-1551 (issued March 1, 2019).
11

Id.

12

See A.P., Docket No. 17-0813 (issued January 3, 2018); Richard F. Williams, 55 ECAB 343, 346 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

